Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    	This communication is an Examiner’s reasons for allowance in response to application filed on 3/12/19, assigned serial 16/351390 and title “Systems and methods for semantic knowledge based dynamic utility calculations”.
The prior art submitted on 3/12/19 has been considered.
The drawing filed on 3/12/19 has been approved.
2.    	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claims 1, 10, and 19, the prior art of record does not disclose a processor implement method, a system, a computer program product comprising a non-transitory computer readable medium, for dynamic utility calculation comprising the steps of dynamically computing, by the one or more hardware 
Claims 1-20, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/Primary Examiner, Art Unit 3664